COURT OF APPEALS FOR THE
                                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                                       ORDER ON MOTION

Cause number:                       01-14-00589-CV
Style:                              Rosemary Thompson and Timothy E. Thompson
                                    v. HSBC Bank USA, National Association, as Trustee for Ace Securities Corp. Home
                                    Equity Loan Trust Series 2004-HE3 Asset-Backed-Pass-Through Certificates
Date motion filed:                  January 5, 2015
Type of motion:                     Motion to extend time to file reporter’s record
Party filing motion:                Court Reporter
Document to be filed:

Is appeal accelerated?         No

If motion to extend time:
         Original due date:                               August 11, 2014
         Number of previous extensions granted:                              1        Current Due date: December 18, 2014
         Date Requested:                                  January 20, 2015

Ordered that motion is:

                   Granted
                     If document is to be filed, document due: January 20, 2015
                              Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                    Denied
          Dismissed (e.g., want of jurisdiction, moot)
                    Other: _____________________________________




Judge's signature:       /s/ Terry Jennings
                         

Panel consists of        ____________________________________________


Date: January 13, 2015